670 S.E.2d 564 (2008)
Violet KERR
v.
Fred LONG, Jr., M.D.
No. 216P08.
Supreme Court of North Carolina.
December 11, 2008.
Cedric R. Perry, Rocky Mount, for Violet Kerr.
*565 Jaye E. Bingham, Raleigh, for Fred Long.
David D. Ward, Michael C. Allen, Raleigh, for Jerry Long.
Prior report: ___ N.C.App. ___, 657 S.E.2d 920.

ORDER
Upon consideration of the petition filed by Plaintiff on the 8th day of May 2008 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of December 2008."